                    Case 1:19-cr-00480-RA Document 43 Filed 04/24/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            forthe
                                               Southern District of New York


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     19-cr-480 (RA)
                      James Siniscalchi                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          James Siniscalchi


Date: -~0~4/=2~4/=2=02=0~_


                                                                                     Diane Ferrone (DF-8023)
                                                                                     Printed name and bar number
                                                                                          1740 Broadway
                                                                                             15th Fl.
                                                                                        New York, NY 10019

                                                                                               Address


                                                                                    diane@dianeferronelaw.com
                                                                                            E-mail address


                                                                                           (646) 337-9010
                                                                                           Telephone number


                                                                                           (212) 401-0206
                                                                                             FAX number
